Citation Nr: 1515887	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether an overpayment of Post-9/11 GI Bill educational assistance benefits payments was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran's claim for Chapter 33 educational benefits was awarded.  She was provided an advanced payment of $3,000 for enrollment at Rasmussen College, beginning in the Fall of 2009.  Her enrollment certificate from that institution was not received until December 2, 2009 and VA did not process the award until January 11, 2010.  In March 2010, VA was informed by the school that the Veteran was enrolled in all online courses (distant hours) instead of residential courses, so she was ineligible for housing from the time of the commencement of the online courses.  This resulted in a housing debt of $1,913.10.  VA then erroneously paid Rasmussen College $10,512 (they were double-paid) and charged the debt to the Veteran.  VA later realized the error and charged the school with that overpayment, which was repaid by the school.  The Veteran was also overpaid $300.02 for her books, creating that debt (as the Veteran is entitled to 90 percent of $1,000 for books and supplies, or $900) for the period of time she withdrew.  On October 25, 2010, the Veteran reduced her credit hours from 15 hours to 8, which increased her debt by $1,482.57, but then she subsequently withdrew from all classes on November 4, 2010, which increased the debt from tuition and fees to $3,038.62.  The overall debt was derived from the $3,000 advance payment; the $1,913.10 for the housing when the Veteran changed from residential status to online status when she moved out of town; the $300.02 in books, as indicated; and the $3,038.62 in tuition and fees for when she reduced, then terminated her credit hours.  

The Veteran's debt was then recouped out of her tax refund, but because too much money was recouped, she was then refunded $1,228.47 to cover the excess.  Her spouse then requested from the Internal Revenue Service his tax refund which had been taken to repay the VA debt.  He was then paid a total of $7,105 (in three differing payments), with that debt then charged to the Veteran, as it was no longer "repaid."  VA has noted that there is some difference from the original amount of her debt because of interest and administrative charges that were made in the course of the aforementioned transactions.  

At her Board hearing and in correspondence of record, the Veteran indicated that the certifying official at the school made errors in reporting her residential versus online status.  The Board notes that the RO has acknowledged that there was school error in this case.  The Veteran stated that she reduced and then almost immediately terminated her credit hours in the Fall of 2010 because she was hospitalized.  She admitted that she had not told VA of the hospitalization.  

Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635 (b).  VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children. See 38 C.F.R. § 21.9505. 

In this case, the Veteran has asserted mitigating circumstances with regard to a portion of the debt.  She indicated that she had not informed VA of those circumstances and the Board observes that she has not submitted documentation of the illness/hospitalization which caused her to reduce and then withdraw from classes.  As such, she should be provided the opportunity to do so.  

With regard to the remainder of the debt and, in particular the change from residential to online status, as noted, she advances that the school official made mistakes.  Her contentions are pertinent to the matter of whether she is entitled to a waiver of the debt.  This matter has not been addressed by the RO because the validity of the debt precedes the waiver issue, which is then only relevant if the debt remains valid.  It is significant to note that these contentions have been advanced during the entire appeal period, are construed as a request for a waiver the recovery of the debt, and should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to provide documentation regarding her illness/hospitalization in the Fall of 2010 which resulted in her reduction/termination of classes.  

2.  Readjudicate the matter of the validity of the debt, taking into consideration whether "mitigating circumstances" existed, and in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

3.  In addition, if any portion of the debt remains, refer the matter of entitlement to a waiver of the recovery of the debt to the Committee on Waivers and Compromises (Committee) at the RO for adjudication.  If the decision is adverse, notify the Veteran of her procedural and appellate rights.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


